United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
P.L., Appellant
and
DEPARTMENT OF STATE, MIAMI
PASSPORT AGENCY, Miami, FL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 16-0631
Issued: August 9, 2016

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On February 5, 2016 appellant filed a timely appeal from an October 6, 2015 merit
decision and a December 16, 2015 nonmerit decision of the Office of Workers’ Compensation
Programs (OWCP). Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20
C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether appellant established that his Parkinson’s disease and
emotional condition were caused or aggravated in the performance of duty by factors of his
federal employment; and (2) whether OWCP properly denied his request for an oral hearing as
untimely under 5 U.S.C. § 8124.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On July 31, 2015 appellant, then a 61-year-old program analyst, filed an occupational
disease claim (Form CA-2) alleging stress and tremors on May 10, 2015. He noted that his
disease began in 2010 following an interrogation by a diplomatic security agency. On May 10,
2015 appellant’s supervisor told him that he was immediately terminated and to leave the
premises. Appellant’s tremors became uncontrollable on May 15, 2015. The employing
establishment related that he was terminated from employment on May 21, 2015. Appellant’s
supervisor, Alan Weller, indicated that appellant had not claimed a medical emergency and was
granted time to gather his belongings and was escorted from the building.
A May 21, 2015 partial report from the emergency department of Holy Cross Hospital
indicated that appellant presented at 12:52 p.m. to the emergency department with shaking in his
arm and legs. The report indicated that appellant had a history of Parkinson’s disease.
In an August 13, 2015 letter, OWCP advised appellant of the deficiencies in his claim
and requested additional factual and medical evidence, including a detailed narrative report from
his physician which included a history of the injury and a medical explanation with objective
evidence of how the reported work incident caused or aggravated the claimed conditions.
Appellant was afforded 30 days to submit such evidence. He was also requested to complete a
questionnaire explaining how his employment contributed to his preexisting Parkinson’s disease.
In response to the development letter, OWCP received a claim for compensation (Form
CA-7), for the period beginning May 10, 2015; an April 20, 2015 reasonable accommodation
request; an April 2, 2013 statement regarding disability/reasonable accommodation; a
September 26, 2011 statement from Helen Jones, a licensed certified social worker, to appellant
encouraging the consideration of a transfer for appellant; and a May 30, 2013 statement from
appellant to Patricia M. Pittarelli regarding accommodations.
In an August 20, 2015 statement, appellant alleged that there was mobbing and group
bullying within the passport services office. He claimed that the effect of the unnecessary stress
and the psychological violence he endured resulted in Parkinson’s disease, central retinopathy,
essential tremors, and depression. Appellant alleged that several requests for transfers, supported
by four doctors, were ignored. On May 21, 2015 he was terminated from employment based on
false allegations of improper personal conduct and failure to complete an assignment. Appellant
indicated that he started to have uncontrollable tremors in both his upper and lower extremities
and went to the emergency room for treatment. He claimed that his supervisor lied and claimed
that he was in an altercation with him when the tremors started. Appellant alleged that he was
exposed to all sorts of psychological atrocities after he questioned errors and omissions during
his annual review in 2003. He claimed the employing establishment prevented him from having
access to crucial supporting documents. Appellant alleged his supervisor would impose
assignments he knew were detrimental to his medical condition and he was denied reasonable
accommodations. He alleged that he was isolated for more than seven years. Appellant
indicated that his tremors first started in 2008 and became permanent in 2010 after an
interrogation with two diplomatic security agents, which he claims turned out to be “a mental
water-boarding,” where he was grilled with false accusations and threats.

2

A July 28, 2015 notice of approval from the Florida Department of Economic
Opportunity reemployment assistance program indicated that appellant was discharged for
reasons other than misconduct connected with work and was eligible to receive benefits for the
period beginning May 17, 2015.
May 21, 2015 test results from Holy Cross Hospital Laboratory were received along with
a completed May 21, 2015 emergency room report noting appellant had preexisting Parkinson’s
disease.
In a February 23, 2015 report, Dr. Corneliu C. Luca, a neurologist, evaluated appellant
and diagnosed essential tremors/Parkinson’s disease stage 2 and mood disorder.
Earlier medical reports submitted document that appellant has other medical conditions
which the physicians considered to be stress related. In a January 15, 2014 report, Dr. Joel
Sandberg, a Board-certified ophthalmologist, indicated that appellant had stress-related central
retinopathy and recommended that he work in a less stressful work environment.
In a March 6, 2013 report, Dr. Melvin M. Grossman, a neurologist, indicated that
appellant suffered from an essential tremor and that anxiety and stress were major provocateurs
of this tremor. He indicated that there was no medical reason for the essential type of tremor.
Magnetic resonance imaging (MRI) scans of the brain suggested there might be nonspecific
changes of cerebral vascular integrity. Dr. Grossman recommended that appellant be reassigned
and placed on an anti-anxiety medication.
In a November 11, 2013 report, Dr. Herold J. Merisier, a Board-certified family
practitioner, indicated that four years ago appellant was diagnosed with essential tremors, which
caused uncontrollable shaking of the hands and that since April 2013 the condition had also
affected both of his lower extremities. He indicated that the tremors worsened under stressful
situations such as appellant’s current work environment and suggested that he would benefit
from a transfer to a different work location.
In a December 25, 2013 report, Dr. Grossman indicated that appellant had an anxiety
disorder associated with tremulousness. Appellant’s essential tremors had been more severe
with anxiety or stress, some of this obviously occurring at work. Dr. Grossman indicated that he
suggested that appellant be reassigned because of the stressors at work. He recommended that
appellant refrain from travel and try to limit his anxiety exposure, including a reassignment at
work, if possible. Dr. Grossman noted that appellant’s son died in April 2013 from drowning
and this was another factor which increased appellant’s tremors.
By decision dated October 6, 2015, OWCP considered appellant’s claim for traumatic
injury and accepted that the alleged work incident occurred in the performance of duty.
However, it denied his claim because the medical evidence of record failed to establish that his
essential tremors/Parkinson’s disease stage 2 and mood disorder were medically connected to the
May 10, 2010 work incident.
On November 25, 2015 OWCP received appellant’s October 28, 2015 request for review
of the written record by an OWCP hearing representative. The date of the postmark was
November 23, 2015.
3

Appellant submitted copies of statements previously of record describing the conditions
of his workplace.
By decision dated December 16, 2015, OWCP denied appellant’s request for review of
the written record by an OWCP hearing representative as untimely. It considered his request
within its discretion, but found that his case could be addressed equally well by a request for
reconsideration and the submission of evidence showing that he has a condition causally related
to factors of his federal employment.
LEGAL PRECEDENT -- ISSUE 1
An employee seeking benefits under FECA has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was filed within the applicable time
limitation, that an injury was sustained while in the performance of duty as alleged, and that any
disability and/or specific condition for which compensation is claimed are causally related to the
employment injury.2 These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated on a traumatic injury or an occupational disease.3
In cases involving emotional conditions, the Board has held that, when working
conditions are alleged as factors in causing a condition or disability, OWCP, as part of its
adjudicatory function, must make findings of fact regarding which working conditions are
deemed compensable factors of employment and are to be considered by a physician when
providing an opinion on causal relationship and which working conditions are not deemed
factors of employment and may not be considered. If a claimant does implicate a factor of
employment, OWCP should then determine whether the evidence of record substantiates that
factor. When the matter asserted is a compensable factor of employment and the evidence of
record establishes the truth of the matter asserted, OWCP must base its decision on an analysis of
the medical evidence.4
ANALYSIS -- ISSUE 1
OWCP accepted, and the facts support, that on May 10, 2015 appellant’s supervisor
informed him that he was immediately terminated and ordered off the employing establishment
premises. His termination from employment became effective on May 21, 2015. OWCP denied
his claim for compensation for a traumatic injury as the medical evidence submitted did not
establish a causal relationship between the May 10, 2015 incident and the claimed mood disorder
and Parkinson’s condition.
Initially the Board notes that while OWCP treated this claim as a claim for traumatic
injury, appellant had filed an occupational disease claim. Following OWCP’s August 13, 2015
2

Joe D. Cameron, 41 ECAB 153 (1989).

3

See Irene St. John, 50 ECAB 521 (1999); Michael E. Smith, 50 ECAB 313 (1999).

4

See S.G., Docket No. 12-0386 (issued August 20, 2012) wherein the Board reviewed appellant’s claim that his
Parkinson’s disease was aggravated by stress at work as a claim for an emotional condition.

4

development letter, appellant alleged in his August 20, 2015 statement several factors of
employment spanning over several years which he claimed caused and/or exacerbated his
medical conditions. These include, but are not limited to, a stressful work environment, the
denial of transfer and reasonable accommodation requests, his annual performance review in
2003, the inaccessibility of crucial documents, assignments detrimental to his health, a 2010
interrogation incident and events leading to or causing his May 21, 2015 termination. As
previously noted, whether an injury occurs in the performance of duty is a preliminary issue
before the merits of the claim are adjudicated.5
OWCP, however, did not develop this aspect of the claim. In cases involving emotional
conditions, the Board has held that, when working conditions are alleged as factors in causing a
condition or disability, OWCP, as part of its adjudicatory function, must make findings of fact
regarding which working conditions are deemed compensable work factors of employment and
are to be considered by a physician when providing an opinion on causal relationship and which
working conditions are not deemed compensable factors of employment and may not be
considered.6 If a claimant does implicate a factor of employment, OWCP should then consider
whether the evidence of record substantiates that factor. As a rule, allegations alone by a
claimant are insufficient to establish a factual basis for an emotional condition claim; the claim
must be supported by probative evidence.7 Where the matter asserted is a compensable factor of
employment and the evidence of record established the truth of the matter asserted, OWCP must
base its decision on an analysis of the medical evidence.8
OWCP made no findings as to whether appellant’s alleged factors of employment
occurred in the performance of duty. As it failed to develop appellant’s allegations as set forth in
his August 20, 2015 supplemental statement, the case will be remanded to OWCP to adjudicate
such matters and, after any development deemed necessary, issue a de novo decision.9
CONCLUSION
The Board finds that the case is not in posture for decision.

5

Supra note 3.

6

See Dennis J. Balogh, 52 ECAB 232 (2001).

7

See Charles E. McAndrews, 55 ECAB 711 (2004).

8

See Jeral R. Gray, 57 ECAB 611 (2006).

9

Given the disposition of issue 1, issue 2 is moot.

5

IT IS HEREBY ORDERED THAT the October 6, 2015 decision of the Office of
Workers’ Compensation Programs is set aside and the case remanded for further proceedings
consistent with this decision of the Board.
Issued: August 9, 2016
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

6

